DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 09/30/2022. Claims 1-20 are pending in the Application, of which Claims 1, 9 and 18 are independent. 
Continuity/ Priority Information
The present Application 17138684, filed 12/30/2020 Claims Priority from Provisional Application 62956446, filed 01/02/2020.

Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed on 09/30/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(a)(1) as being  anticipated by Terechko et al. (U.S. Pub. No. 20190278677), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Cheng et al. (Pub. No. US 20120173922) Pub. Date: 2012-07-05.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller coupled to the processor core, as recite in independent Claims 1, 9 and 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 1 shows microcontroller MCU 100 is coupled to the processor core 102, not a controller.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9, “the state machine configured to perform a first self-test operation on a first component before the boot operation” is indefinite. It is unclear how one is able to perform a first self-test before the boot operation, since, as initial step,  the Claims recite that a processor is configured to perform a boot operation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Cheng et al. (Pub. No. US 20120173922) Pub. Date: 2012-07-05. 
Regarding independent Claims 1 and 9, Cheng discloses an apparatus and method for handling a failed processor of a multiprocessor information handling system, comprising:
 a processor core configured to perform a boot operation; and a controller coupled to the processor core;  [0033] As shown in FIG. 1, the information handling system 100 comprises two processors or central processors 140A and 140B “processor core”. [0042] In a preferred embodiment, the processor ID controller 171 “controller” is coupled between the baseboard management module 182 (e.g., a BMC) and the processor 140A and the processor 140B.
state machine configured to perform a first self-test operation on a first component; [0042] the processor ID controller 171 is electrically connected to the first processor 140A and the second processor 140B , so as to execute boot-up procedures or power-on-self-test (POST) boot-up procedures “self-test operation” of the information handling system 100.  
Referring to FIG. 2 [0057] In Step 204, a boot-up operation is initiated.
[0058] In Step 208, a BIOS is read. In an embodiment, after receiving a power signal, the first processor 140A is set as a default boot processor for executing a boot-up operation. The first processor 140A reads firmware of the BIOS from the BIOS module 136 at this point.
[0059] In Step 212, it is detected whether the default boot processor (e.g., the first processor 140A having a processor socket ID of ID0) has failed. In an embodiment, the baseboard management module 182 (e.g., a BMC) detects whether the first processor 140A “first component” has failed.

Regarding independent Claim 18, Cheng discloses a method in FIG. 2 for handling a failed central processor in conjunction with FIG. 1. 
 in response to receiving the power supply signal, initiating, by the controller, a controller self-test using a state machine;  [0050] When booting the information handling system 100, a processor first fetches a code from the BIOS module 136 of the motherboard. The code in the BIOS module 136 handles initialization operations of the information handling system, including a power-on-self-test (POST), initializations and tests. [0057] In Step 204, a boot-up operation is initiated.
in response to the controller self-test being completed successfully, initiating, by a processor core of the IC, a first boot operation;  [0060] In Step 216, the information handling system 100 utilizes the first processor 140A for operations when the default boot processor (the first processor 140A) is not failed.
in response to the controller self-test not being completed successfully, initiating, by the processor core, a second boot operation. [0061] Steps 220-232, when the default boot processor (the first processor 140A) has failed, (e.g., the second processor 140B) is set as the default boot processor. [0062] In Step 224, the baseboard management module 182 logs a failure message. [0064] In Step 232, a system reboot “second boot operation” is performed.

Regarding Claims 2, 3, 5, 10, 11,13, Cheng discloses memory controller, safety processors, associated cache memories, and an interrupt controller;  [0034] As mentioned above, the information handling system 100 comprises the first processor 140A and the second processor 140B. Memories 150A and 150B are respectively coupled to the two processors 140A and 140B via links 151A and 151B. For example, the memories 150A and 150B are memory devices of any types including random access memory (RAM), cache memory, flash memory and other memory devices. 
 [0067] In Step 244, when the default boot processor (e.g., the second processor 140B) has failed, the baseboard management module 182 logs a failure message [0068] In Step 248, “interrupt”, the baseboard management module 182 shuts down the information handling system 100.
 
Regarding Claims  7, 8, 15-17, Cheng discloses self-test operations;  [0052] Substantially, the BIOS module 136 primarily executes elementary functions. For example, the BIOS module 136 performs a self-test during the boot-up operation of the information handling system 100 and the boot-up operation of the BIOS. The POST routine tests sub-systems in the information handling system 100, quarantines failures and reports issues back to a user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  4-6, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No. US 20120173922) in view of Wang et al. (U.S. Pub. No. 20080077800) Pub. Date:  2008-03-27.
 Regarding Claims 4-6, 12-14, 19-20, Cheng fails to disclose wakeup circuitry configured to manage security, wake- up triggers, and sleep triggers. 
However, in analogous art , Wang discloses [0007] In the embodiment illustrated in FIG. 1, Boot routine 30 and security routine 32 comprise a set of instructions executable by a central processing unit (CPU) 40. In some embodiments, boot routine 32 comprises a set of instructions executed during a boot operation of computing system 12 (e.g., in response to a power-on event or in response to a wake event from a sleep, hibernation or other type of reduced-power operating mode) such as, but not limited to, a power-on self-test (POST) routine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the Boot and Security routines as taught by Wang in the device of Terechko for the purpose of  achieving security protection, thereby resulting in hard disk drive (HDD) accessibility limitations, especially during booting of the computing system.

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 6, 2022
Final Rejection 20221006
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov